                 Case 1:18-cv-09516-AT-DCF Document 167 Filed 12/17/20 Page 1 of 2




                                                                                                              12/17/2020
                                              STATE OF NEW YORK
                                        OFFICE OF THE ATTORNEY GENERAL

 LETITIA JAMES                                                                                 DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                       LITIGATION BUREAU

                                                                                            December 15, 2020

        By ECF
        Hon. Analisa Torres
        Daniel Patrick Moynihan United States Courthouse
        500 Pearl Street
        New York, NY 10007-1312

                    Re: Branch v. State University of New York, et. al., No. 18 Civ. 9516 (AT) (DCF)

        Dear Judge Torres:

                 This Office represents Defendants the State University of New York (“SUNY”) and Dr.
        Ayman Fanous in the above-referenced matter (collectively, “Defendants”). I write regarding the
        schedule for the submission of the pre-motion letter in connection with Defendants’ anticipated
        motion for summary judgment. For the reasons set forth below, Defendants respectfully request that
        the Court order Plaintiff to submit his Local Rule 56.1 counter-statement by December 21, 2020 or,
        in the alternative, grant Defendants a four-day extension of time – from January 4, 2021 until January
        8, 2021 – to file their pre-motion letter.

                Pursuant to Rule III(C) of the Court’s Individual Practices, titled “Special Rules for Summary
        Judgment Motions,” any party wishing to move for summary judgment shall first provide the opposing
        party with its Local Rule 56.1 Statement and any evidence sited therein that has not previously been
        produced in discovery (i.e., declarations). The opposing party must then reproduce each entry in the
        movant’s 56.1 Statement and set out its response directly beneath it. The movant must then file (and
        email to the Court) a pre-motion letter setting forth the bases of its anticipated motion and attaching
        the opposing party’s response to the Rule 56.1 Statement.

                On October 13, 2020, the Court adopted a schedule pursuant to which Defendants’ Local
        Rule 56.1 Statement was due on November 5, 2020, Plaintiffs’ counter-statement was due twelve days
        later on November 17, 2020, and Defendants’ pre-motion letter was due eight days later on November
        25, 2020. See Scheduling Order (ECF No. 144). Defendants submitted their Local Rule 56.1 Statement
        and accompanying evidence to Plaintiff as scheduled on November 5, 2020. Five days later, on
        November 10, 2020, Plaintiff filed a certificate of default because Defendants had inadvertently failed
        to answer his Third Amended Complaint following the Court’s decision on their motion to dismiss.
        See Proposed Certificate of Default (ECF No. 151). Over Defendants’ objections, Plaintiff then
        immediately sought an indefinite stay of the deadlines for him to submit his counter-statement and
        for Defendants to file their pre-motion letter. See Plaintiff’s Stay Request (ECF No. 156). The Court
        ultimately adjourned the deadline for Defendants to file their pre-motion letter without date. See



                        28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● WWW.AG.NY.GOV
       Case 1:18-cv-09516-AT-DCF Document 167 Filed 12/17/20 Page 2 of 2
Hon. Analisa Torres                                                                              Page 2
December 15, 2020

Order (ECF No. 159). Having obtained this adjournment, Plaintiff then promptly agreed to stipulate
to the dismissal of the Certificate of Default. See Joint Stipulation (ECF No. 160). Accordingly, the
Court ordered Defendants to file their Answer by December 14, 2020 and their pre-motion letter by
January 4, 2021. See Orders (ECF Nos. 161-162).

         As directed, Defendants filed their Answer to the Third Amended Complaint on December
14, 2020, see Answer (ECF No. 164), and intend to file their pre-motion letter by the January 4, 2021
deadline. However, Plaintiff has advised Defendants that he does not intend to provide them with his
counter-statement until December 28, 2020, more than seven weeks after he received Defendants’
Rule 56.1 Statement and two weeks after Defendants filed their answer. That is far more time than
Plaintiff was allotted under the original schedule. Moreover, December 28, 2020 is the Monday of the
short week between Christmas and the New Year. My client, my supervisor, and I will be out of the
office for at least part of the week and will not return until January 4, 2021, the day Defendants’ pre-
motion letter is due. Yet Plaintiff has refused requests to submit the counter-statement on an earlier
date.

        In light of the foregoing, Defendants respectfully request that the Court order Plaintiff to
submit his counter-statement by December 21, 2020 or, in the alternative, grant Defendants a four-
day extension of time – until January 8, 2021 – to file their pre-motion letter.

        I thank the Court for its attention to this matter.

                                                               Respectfully submitted,
                                                                /s/ JOHANE SEVERIN
                                                               Johane Severin
                                                               Assistant Attorney General
                                                               (212) 416-8565
GRANTED in part, DENIED in part. By January 8,
2021, Defendants shall file their pre-motion letter.

SO ORDERED.

Dated: December 17, 2020
       New York, New York
